[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE' MOTION TO DISMISS
The defendant seeks the dismissal of this summary process action based upon the claim that the following language in the notice to quit renders the action a nullity:
         I hereby give you notice that you are to quit possession or occupancy of the premises . . . on or before the 31st day of August, 1994, for the following reasons: Nonpayment of rent.
Although the notice was served on August 24, 1994, the defendant claims that since it does not state when the rent was due (i.e. nonpayment of rent for a particular month), the notice violates Conn. Gen. Stat. Sec. 47a-23. This Court finds the notice to be sufficient to apprise the defendant of the claimed breach of his occupancy agreement. See Thomas D. Golden Realty Co.vs. Society for Savings, 31 Conn. App. 575 (1993).
THE COURT
BY:  Clarance J. Jones, Judge